AO 440 {Rev. 06.#'12} Summons in a Civil Action

 

UNITED STATES DIsTRICT CoURT

for the

Eastern District of Tennessee

|sabe| Ze|aya, et a|.

 

Pla£n!¢j)‘j`_(s)

V' Civil Action No, 311 9'CV-00062

Jel‘€ MilE.‘S, et al.

 

\\_/‘\_/\\_/‘\_/\\_/‘\_/\\_/‘\_/\\_/‘\_/‘\_/\\_/

Defei.'dm.'t(s)

SUMMONS IN A CIVIL ACTION

TOZ (Defendam’s frame and address) Williat'|‘l Hif'll<l€
6704 35th St|'eet
LUbeCl<, TX 79407-1810

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) _ or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed, R. Civ.
P. 12 (a)(2) or (3) _ you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
Whose name and address are: 899 attached

If you fail to respond, judgment by default Will be entered against you for the relief demanded in the complaint
You also must file your answer or motion with the court.

CLERK OF COURT

Date:

 

 

Signa£w'e of Clerk or Depu£y Clerk

Case 3:19-CV-00062-PLR-HBG Document 16 Filed 02/26/19 Page 1 of 3 Page|D #: 237

AO 440 (Rev. 06¢"]2) Sununons in a Civil Action {Page 2)

 

Civil Action No. 3119-CV-00062

PROOF OF SERVICE
(Tht`s section should not be filed with the court unless required by Fea'. R. Ct‘v. P. 4 (I))

ThiS SllIl‘]mOI'lS fOl‘ (imme of individual and tide tfm.'y)

 

was received by me on (date)

 

\:l I personally served the summons on the individual at (place)

 

on (dare) ; or

 

\:l l left the summons at the individual’s residence or usual place of abode with (»ame)

, a person of suitable age and discretion who resides there,

 

on (da:e) _, and mailed a copy to the individual’s last known address; or

|:l l served the summons on _(name ofindividaal) , who is

 

deSigllElted by law tO accept SeI'VlC€ Of pl‘OCeSS 01'1 behalf Of (imme of organization )

 

 

 

Oll (date) _; OI’
|:l l returned the summons unexecuted because ; or
\:l thel’ (specify)_'
My fees are $ for travel and $ for services, for a total of $ 0_00

l declare under penalty of perjury that this information is true.

Date:

 

Sewer ’s signature

 

Pr:'nted name and tide

 

Sewer’s address

Additional information regarding attempted service, etc:

Case 3:19-CV-00062-PLR-HBG Document 16 Filed 02/26/19 Page 2 of 3 Page|D #: 238

Listing of Plaintiffs’ Attorneys

Meredith B. Stewart

SoUTHERN PovERTY LAw CENTER
201 Saint Charles Avenue, Suite 2000
New Orleans, LA 701?0

Telephone: (504`) 486-8982
Facsimile: (504) 486-894?
meredithstewalt@splcenter.org

Julia Solorzano

SoUTHERN POVERTY LAW CENTER
P.O. Box 128?

Decatur, GA 30031

Telephone: (404`) 521-6?'00
Facsimile: (404) 221-585?
julia.solorzano@splcenter.org

William L. Harbison (No. 7012)
Phillip F. Cramer (No. 2069?')
John L. Farringer IV (No. 22?83`)
SHERRARD RoE VoIGT & HARBISON, PLC
150 3rd Avenue South, Suite 1100
Nashville, TN 3?201

Telephone: (615) ?'42-4200
Facsimile: (615) ?42-4539
bharbison@srvhlaw.com
pcramer@srvhlaw.com
jfarringer@srvhlaw.com

Case 3:19-CV-OOO62-PLR-HBG Document 16 Filed 02/26/19 Page 3 of 3 Page|D #: 239

Trudy S. Rebert

NATIONAL IMMIGRATION LAW CENTER
P.O. Box ?21361

Jackson Heights, NY 113?2
Telephone: (646) 86?'-8?93

Facsimile: (213) 639-3911
rebert@nilc.org

Melissa S. Keaney

Nora A. Preciado

Araceli Maltinez-Olguin
NATIONAL ]MMIGRATION LAW CENTER
3450 Wilshire Blvd. #108 - 62
Los Angeles, CA 90010
Telephone: (213) 639-3900
Facsimile: (213`) 639-391 1
keaney@nilc.org
preciado@nilc.org
martinez-olguin@nilc.org

